Exhibit 10.7


ANTS SOFTWARE INC.


2008 STOCK PLAN


1. Purposes of the Plan.  Awards granted under the ANTs software inc. 2008 Stock
Plan may be Incentive Stock Options, Nonstatutory Stock Options, Restricted
Stock and Restricted Stock Units as determined by the Administrator at the time
of the grant of Awards.  The purposes of this 2008 Stock Plan are:


(a) to attract and retain the best available personnel for positions of
substantial responsibility,
 
(b) to provide incentives to Employees and Consultants, and
 
(c) to promote the success of the Company’s business.


2. Definitions.  As used herein, the following definitions shall apply:


(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b) “Affiliate” means any Parent or Subsidiary (as defined in Section 424(e) and
(f) of the Code) of the Company.
 
(c) “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Shares are listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
 
(d) “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock or
Restricted Stock Units.
 
(e) “Award Agreement” means the written agreement setting forth the terms and
conditions applicable to each Award granted under the Plan.
 
(f) “Board” means the Board of Directors of the Company.
 
(g) “Change of Control” means the occurrence of any of the following events, in
one or a series of related transactions:
 
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or a Company
employee benefit plan, including any trustee of such plan acting as trustee, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or
 
 
- 1-

--------------------------------------------------------------------------------

 
 
(ii) a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
 
(iii) the sale or disposition by the Company of all or substantially all the
Company’s assets; or
 
(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors.  “Incumbent Directors” shall
mean Directors who either (A) are Directors as of the date this Plan is approved
by the Board, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Directors and whose election
or nomination was not in connection with any transaction described in (i) or
(ii) above or in connection with an actual or threatened proxy contest relating
to the election of directors of the Company.


(h) “Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
(i) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.
 
(j) “Common Stock” means the Common Stock of the Company.
 
(k) “Company” means ANTs software inc., a Delaware corporation, or any successor
thereto.
 
(l) “Consultant” means any person other than an Employee who is engaged by the
Company or any Affiliate to render consulting or advisory services and is
compensated for such services, including a non-Employee director.
 
(m) “Continuous Status as an Employee or Consultant” means that the employment
or consulting relationship with the Company or any Affiliate is not interrupted
or terminated.  For purposes of Awards of Incentive Stock Options, the term
“Continuous Status as an Employee or Consultant” means that the employment
relationship with the Company or any Affiliate is not interrupted or
terminated.  Continuous Status as an Employee or Consultant shall not be
considered interrupted in the case of (i) any leave of absence approved by the
Company or an Affiliate or (ii) transfers between locations of the Company and
its Affiliates or between the Company and any Affiliate, or between Affiliates
or (iii) transfer between Employee and Consultant Status.  If reemployment upon
expiration of a leave of absence approved by the Company or an Affiliate is not
guaranteed by statute or contract, on the 181st day after such leave commences
any Award which is an Incentive Stock Option held by the Participant shall cease
to be treated as an Incentive Stock Option and shall be treated for tax purposes
as a Nonstatutory Stock Option.  In the event of a Participant’s change in
status from Consultant to Employee or Employee to Consultant, an Participant’s
Continuous Status as an Employee or Consultant shall not automatically terminate
solely as a result of such change in status.  However, in such event, an Award
that is an Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option three months and one day following such change of
status.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(n) “Date of Grant” means, with respect to an Award, the date that the Award is
granted and its exercise price is set (if applicable), consistent with
Applicable Laws and applicable financial accounting rules.
 
(o) “Director” means a member of the Board.
 
(p) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(q) “Earnings Per Share” means, as to any Performance Period, the Company’s or a
business unit’s fully diluted earnings per share as defined by generally
accepted accounting principles.
 
(r) “Employee” means any person employed by the Company or any Affiliate of the
Company.
 
(s) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the Exchange Act or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.
 
(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
of the National Association of Securities Dealers, Inc. Automated Quotation
(“Nasdaq”) System, or on any bulletin board or similar computer trading system,
the Fair Market Value of a Share of Common Stock shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such system or exchange (or the exchange with the greatest volume of trading
in Common Stock) on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or
 
(ii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.


(u) “Fiscal Year” means a fiscal year of the Company.
 
(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(w) “Net Income” means, as to any Performance Period, the net income of the
Company for the Performance Period determined in accordance with generally
accepted accounting principles.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(x) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(y) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award.  The Notice of Grant is part of the
Award Agreement.
 
(z) “Operating Margins” means the ratio of Operating Income to Revenue.
 
(aa) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.
 
(bb) “Option” means a stock option granted pursuant to the Plan.
 
(cc) “Option Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Option grant.  The Option Agreement is subject to the terms and conditions of
the Plan.
 
(dd) “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(ee) “Participant” means the holder of an outstanding Award granted under the
Plan.
 
(ff) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award.  As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures:  (a) Revenue, (b) Earnings Per
Share, (c) Net Income, (d) Operating Margins, and (e) Total Stockholder
Return.  The Performance Goals may differ from Participant to Participant and
from Award to Award.  Any criteria used may be measured, as applicable, (i) on
Pro Forma numbers, (ii) in absolute terms, (iii) in relative terms (including,
but not limited, the passage of time and/or against other companies or financial
metrics), (iv) on a per share and/or share per capita basis, (v) against the
performance of the Company as a whole or against particular segments or products
of the Company and/or (vi) on a pre-tax or after-tax basis.  Prior to the
Determination Date, the Administrator shall determine whether any element(s)
(for example, but not by way of limitation, the effect of mergers or
acquisitions) shall be included in or excluded from the calculation of any
Performance Goal with respect to any Participants (whether or not such
determinations result in any Performance Goal being measured on a basis other
than generally accepted accounting principles).
 
(gg) “Performance Period” means any Fiscal Year or such longer period as
determined by the Administrator in its sole discretion.
 
(hh) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture.  As provided in Section 9, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator, in its discretion.
 
(ii) “Plan” means this 2008 Stock Plan, as set forth in this instrument and as
hereafter amended from time to time.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(jj) “Pro Forma” means calculation of a Performance Goal in a manner that
excludes certain unusual or non-cash expenses or credits, such as restructuring
expenses, extraordinary tax events, expenses or credits related to stock
options, other equity compensation or the like, acquisition related expenses,
extraordinary items, income or loss from discontinued operations, and/or gains
or losses from early extinguishment of debt instead of conforming to generally
accepted accounting principles.
 
(kk) “Restricted Stock” means an Award granted to a Participant pursuant to
Section 9.
 
(ll) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 10.
 
(mm) “Revenue” means the Company’s or a business unit’s net sales for the
Performance Period, determined in accordance with generally accepted accounting
principles.
 
(nn) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
 
(oo) “Section 16(b)” means Section 16(b) of the Securities Exchange Act of 1934,
as amended.
 
(pp) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
 
(qq) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(rr) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.


3. Stock Subject to the Plan.
 
(a) Subject to the provisions of Section 13 of the Plan, the maximum aggregate
number of Shares which may be issued under the Plan is 5,000,000.
 
(b) The Shares may be authorized, but unissued, or reacquired Common Stock.  If
an Award expires or becomes unexercisable without having been exercised in full,
or with respect to Restricted Stock or Restricted Stock Units, is forfeited to
or repurchased by the Company, the unpurchased Shares (or for Awards other than
Options, the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated).  Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock or Restricted Stock Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan.  Shares used to pay the tax and exercise price of an Award will
not become available for future grant or sale under the Plan.  To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan.  Notwithstanding the foregoing and, subject to adjustment provided in
Section 13, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options shall equal the aggregate Share number stated in this
Section 3(a), plus, to the extent allowable under Section 422 of the Code, any
Shares that become available for issuance under the Plan under this
Section 3(b).


 
- 5 -

--------------------------------------------------------------------------------

 
 
4. Administration of the Plan.
 
(a) Procedure.
 
(i) Multiple Administrative Bodies. The Plan may be administered by different
Administrators with respect to different groups of Employees or Consultants.
 
(ii) Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii) Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv) Other Administration.  Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(b) Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(r) of the Plan;
 
(ii) to select the Employees and Consultants to whom Awards may be granted
hereunder;
 
(iii) to determine whether and to what extent Awards are granted hereunder;
 
(iv) to determine the number of Shares to be covered by each Award granted
hereunder;
 
(v) to approve forms of agreement for use under the Plan;
 
(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  With respect to Options, such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options may be exercised, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
 
(vii) to construe and interpret the terms of the Plan and Awards granted
hereunder;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
 
(ix) to modify or amend each Award (not inconsistent with the terms of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
 
(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
 
(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise or vesting
of an Award that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld (but no more).  The Fair Market Value of
any Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined.  All elections by a Participant to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;
 
(xii) to determine the terms and restrictions applicable to Awards; and
 
(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c) Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards and shall be given the maximum
deference permitted by law.
 
5. Eligibility.  Awards may be granted only to Employees and Consultants.
 
6. No Employment Rights.  Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s employment
with the Company, or continued Contractor status with the Company, or its
Affiliates, nor shall they interfere in any way with the Participant’s right or
the Company’s or Subsidiary’s right, as the case may be, to terminate such
employment or Contractor status at any time, with or without cause or notice.
 
7. Term of Plan.  The Plan shall become effective on March 26, 2008 and continue
in effect, expiring at the close of business, pacific daylight time, on
March 25, 2018.
 
8. Stock Options.
 
(a) Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Consultants at any time and from time to time as
determined by the Administrator in its sole discretion.  The Administrator, in
its sole discretion, shall determine the number of Shares subject to each
Option.  The Administrator may grant Incentive Stock Options, Nonstatutory Stock
Options, or a combination thereof.
 
(b) Term.  The term of each Option shall be stated in the Notice of Grant;
provided, however, that the term shall be no longer than ten (10) years from the
Date of Grant.  Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Affiliate, the term of the Incentive Stock Option
shall be no longer than five (5) years from the Date of Grant.  Subject to the
five (5) and ten (10) year limits set forth in the preceding sentence, the
Administrator may, after an Option is granted, extend the maximum term of the
Option.  Unless otherwise determined by the Administrator, any extension of the
term of an Option pursuant to this Section 8(b) shall comply with Code
Section 409A.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(c) Option Exercise Price.   The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the Date of Grant; provided, however, that in the case of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Affiliate, the per Share exercise
price shall be no less than 110% of the Fair Market Value per Share on the Date
of Grant.  Notwithstanding the foregoing, in the event that the Company or a
Subsidiary consummates a transaction described in Section 424(a) of the Code
(e.g., the acquisition of property or stock from an unrelated corporation),
persons who become Employees on account of such transaction may be granted
Options in substitution for options granted by their former employer.  If such
substitute Options are granted, the Administrator, in its sole discretion and
consistent with Section 424(a) of the Code, may determine that such substitute
Options shall have an exercise price less than one hundred percent (100%) of the
Fair Market Value of the Shares on the Date of Grant.
 
(d) Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.  In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period or until performance
milestones are satisfied.
 
(e) Form of Consideration.  The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Subject to
Applicable Laws, such consideration may consist entirely of:
 
(i) cash;
 
(ii) check;
 
(iii) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Participant for more than six months on the date
of surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;
 
(iv) delivery to the Company of (A) a properly executed exercise notice together
with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and (B) the sale
proceeds required to pay the exercise price;
 
(v) any combination of the foregoing methods of payment; or
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.
 
(f) Exercise of Option; Rights as a Stockholder.  Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement.  An Option may not be exercised for a fraction of a Share.  An
Option shall be deemed exercised when the Company receives:  (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Participant.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the optioned stock, notwithstanding the
exercise of the Option.  The Company shall issue (or cause to be issued) such
stock certificate promptly after the Option is exercised.  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 13 of the
Plan.  Exercising an Option in any manner shall decrease the number of Shares
thereafter available for sale under the Option, by the number of Shares as to
which the Option is exercised.
 
(g) Termination of Continuous Status as an Employee or Consultant.  If a
Participant’s Continuous Status as an Employee or Consultant terminates, other
than upon the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Option
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement).  In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for three (3) months
following termination of the Participant’s Continuous Status as an Employee or
Consultant.  If, on the date of termination, the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan.  If, after termination, the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.
 
(h) Disability.  If a Participant’s Continuous Status as an Employee or
Consultant terminates as a result of the Participant’s Disability, the
Participant may exercise his or her Option for twelve (12) months following the
Participant’s termination (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Option
Agreement).  If, on the date of termination, the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan.  If, after termination, the Participant does
not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.
 
(i) Death of Participant.  If a Participant dies while in Continuous Status as
an Employee or Consultant, the Option may be exercised for twelve (12) months
following Participant’s death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(j) ISO $100,000 Rule.  Each Option shall be designated in the Notice of Grant
as either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s Incentive Stock Options granted by
the Company, any Affiliate, which become exercisable for the first time during
any calendar year (under all plans of the Company or any Affiliate) exceeds
$100,000, such excess Options shall be treated as Nonstatutory Stock
Options.  For purposes of this Section 8(j), Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant.
 
(k) Misconduct.  In the event of termination of a Participant’s Continuous
Status as an Employee or Consultant as a result of misconduct (including, but
not limited to, any act of dishonesty, willful misconduct, fraud or
embezzlement) or should the Participant make or attempt to make any unauthorized
use or disclosure of material confidential information or trade secrets of the
Company or any Affiliate, then in any such event  his or her option shall
terminate and cease to be exercisable immediately upon the termination of
Participant’s Continuous Status as an Employee or Consultant Status or such
unauthorized disclosure or use of confidential or secret information or attempt
thereat.
 
9. Restricted Stock.
 
(a) Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees or Consultants as the Administrator, in its sole
discretion, shall determine.  The Administrator, in its sole discretion, shall
determine the number of Shares to be granted to each Participant.
 
(b) Restricted Stock Agreement.  Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.  Unless the
Administrator determines otherwise, Shares of Restricted Stock shall be held by
the Company as escrow agent until the restrictions on such Shares have lapsed.
 
(c) Transferability.  Except as provided in this Section 9, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
 
(d) Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 9(d).
 
(i) General Restrictions.  The Administrator may set restrictions based upon
continued employment or service with the Company and its affiliates, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(ii) Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals.  The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock to qualify as “performance-based compensation” under Section 162(m) of the
Code.  In granting Restricted Stock which is intended to qualify under
Section 162(m) of the Code, the Administrator shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Restricted Stock under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
 
(iii) Legend on Certificates.  The Administrator, in its discretion, may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.
 
(e) Removal of Restrictions.  Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction.  The Administrator, in its discretion, may accelerate
the time at which any restrictions shall lapse or be removed.  After the
restrictions have lapsed, the Participant shall be entitled to have any legend
or legends under Section 9(d)(iii) removed from his or her Share certificate,
and the Shares shall be freely transferable by the Participant.  The
Administrator (in its discretion) may establish procedures regarding the release
of Shares from escrow and the removal of legends, as necessary or appropriate to
minimize administrative burdens on the Company.
 
(f) Voting Rights.  During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
 
(g) Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.  Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
 
(h) Return of Restricted Stock to the Company.  On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.
 
10. Restricted Stock Units.
 
(a) Grant of Restricted Stock Units.  Restricted Stock Units may be granted to
Employees or Consultants at any time and from time to time, as shall be
determined by the Administrator, in its sole discretion.  The Administrator
shall have complete discretion in determining the number of Restricted Stock
Units granted to each Participant.
 
(b) Value of Restricted Stock Units.  Each Restricted Stock Unit shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.
 
(c) Restricted Stock Unit Agreement.  Each Award of Restricted Stock Units shall
be evidenced by an Award Agreement that shall specify any vesting conditions,
the number of Restricted Stock Units granted, and such other terms and
conditions as the Administrator, in its sole discretion, shall determine.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(d) Performance Objectives and Other Terms.  The Administrator, in its sole
discretion, shall set performance objectives or other vesting criteria which,
depending on the extent to which they are met, will determine the number or
value of Restricted Stock Units that will be paid out to the Participants.  Each
Award of Restricted Stock Units shall be evidenced by an Award Agreement that
shall specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.
 
(i) General Performance Objectives or Vesting Criteria.  The Administrator may
set performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion (for example, but not by way of limitation, Continuous Status as an
Employee or Consultant).
 
(ii) Section 162(m) Performance Objectives.  For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may determine
that the performance objectives applicable to Restricted Stock Units shall be
based on the achievement of Performance Goals.  The Performance Goals shall be
set by the Administrator on or before the latest date permissible to enable the
Restricted Stock Units to qualify as “performance-based compensation” under
Section 162(m) of the Code.  In granting Restricted Stock Units that are
intended to qualify under Section 162(m) of the Code, the Administrator shall
follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Restricted Stock Units under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
 
(e) Earning of Restricted Stock Units.  After the applicable Performance Period
has ended, the holder of Restricted Stock Units shall be entitled to receive a
payout of the number of Restricted Stock Units earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives have been achieved.  After the grant of
a Restricted Stock Unit, the Administrator, in its sole discretion, may reduce
or waive any performance objectives for such Restricted Stock Unit.
 
(f) Form and Timing of Payment of Restricted Stock Units.  Payment of vested
Restricted Stock Units shall be made as soon as practicable after vesting
(subject to any deferral permitted under Section 18).  The Administrator, in its
sole discretion, may pay Restricted Stock Units in the form of cash, in Shares
or in a combination thereof.
 
(g) Cancellation of Restricted Stock Units.  On the date set forth in the Award
Agreement, all unvested Restricted Stock Units shall be forfeited to the Company
and, except as otherwise determined by the Administrator, again shall be
available for grant under the Plan.
 
11. Leaves of Absence.  Unless the Administrator provides otherwise or except as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
continue during any leave of absence approved by the Administrator.
 
12. Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient.  If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate; provided, however, that such Award shall in
no event be transferable for value.  Notwithstanding the foregoing, a
Participant may, if the Administrator (in its discretion) so permits, transfer
an Award to an individual or entity other than the Company.  Any such transfer
shall be made in accordance with such procedures as the Administrator may
specify from time to time.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
13. Adjustments Upon Changes in Capitalization.
 
(a) Subject to any required action by the stockholders of the Company, the
number of Shares covered by each outstanding Award, the number of Shares which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, as well as the price per Share of Common Stock covered
by each such outstanding Award and the 162(m) Fiscal Year share issuance limits
under Sections 8(a), 9(a) and 10(a) hereof, shall be proportionately adjusted
for any increase or decrease in the number of issued Shares resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive.  Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an Award.
 
(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its sole discretion may provide for a
Participant to have the right to exercise his or her Award until ten (10) days
prior to such transaction as to all of the Shares covered thereby, including
Shares as to which the Award would not otherwise be exercisable.  In addition,
the Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated.  To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.
 
(c) Change of Control.  In the event of a Change of Control, each outstanding
Award shall be assumed or an equivalent Award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  In the
event that the successor corporation refuses to assume or substitute for the
Award, the Participant shall fully vest in and have the right to exercise all of
his or her outstanding Options, including Shares as to which such Awards would
not otherwise be vested or exercisable, all restrictions on Restricted Stock
will lapse, and, with respect to Awards with performance-based vesting,
including but not limited to Restricted Stock and Restricted Stock Units, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions
met.  In addition, if an Option is not assumed or substituted in the event of a
Change of Control, the Administrator shall notify the Participant in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period.  For the purposes of this
paragraph, an Award shall be considered assumed if, following the Change of
Control, the
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Award confers the right to purchase or receive, for each Share subject to the
Award immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of an Option or upon the
payout of the Restricted Stock Unit Award, for each Share subject to the Award,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change of Control.  Notwithstanding anything in this Section 13(c)
to the contrary, an Award that vests, is earned or paid-out upon the
satisfaction of one or more performance goals will not be considered assumed if
the Company or its successor modifies any of such performance goals without the
Participant’s consent; provided, however, a modification to such performance
goals only to reflect the successor corporation’s post-Change of Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.
 
14. Amendment and Termination of the Plan.
 
(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan; provided, however, that the Board may not materially
amend the Plan without obtaining stockholder approval.  For this purpose, the
following shall be considered material amendments requiring stockholder
approval:  (i) increasing the number of Shares that may be issued under the Plan
(other than in accordance with Section 13(a) hereof), (ii) modifying the persons
eligible for participation under the Plan or (iii) as otherwise may be required
by Applicable Laws.
 
(b) Stockholder Approval.  The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.  Such stockholder approval, if required, shall be obtained in such a
manner and to such a degree as is required by the applicable law, rule or
regulation.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (or electronic format) and signed by the
Participant and the Company.
 
15. Conditions Upon Issuance of Shares.
 
(a) Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b) Investment Representations.  As a condition to the exercise or receipt of
Shares pursuant to an Award, the Company may require the person exercising or
receiving Shares pursuant to an Award to represent and warrant at the time of
any such exercise or receipt that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
 
16. Liability of Company.
 
(a) Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
(b) Grants Exceeding Allotted Shares.  If the Shares covered by an Award exceed,
as of the Date of Grant, the number of Shares which may be issued under the Plan
without additional stockholder approval, such Award shall be void with respect
to such excess Shares, unless stockholder approval of an amendment sufficiently
increasing the number of Shares subject to the Plan is timely obtained in
accordance with Section 14(b) of the Plan.
 
17. Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
18. Deferrals.  The Administrator, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award.  Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Administrator in its sole discretion.
 
19. Participation.  No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
 
20. No Rights as Stockholder.  Except to the limited extent provided in
Section 9(f), no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
 
21. Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).  Notwithstanding any contrary
provision of the Plan, if a Participant fails to remit to the Company such
withholding amount within the time period specified by the Administrator (in its
discretion), the Participant’s Award may, in the Administrator’s discretion, be
forfeited and in such case the Participant shall not receive any of the Shares
subject to such Award.
 
22. Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the amount required to be withheld.  The amount so
withheld shall not exceed the amount determined by using the minimum federal,
state, local or foreign jurisdiction statutory withholding rates applicable to
the Participant with respect to the Award on the date that the amount of tax to
be withheld is to be determined.  The Fair Market Value of the Shares to be
withheld or delivered shall be determined as of the date that the taxes are
required to be withheld.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
23. Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
 
24. Successors.  All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
 
25. Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
26. Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
27. Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).
 
28. Captions.  Captions are provided herein for convenience of reference only
and shall not serve as a basis for interpretation or construction of the Plan.
 
29. No Rules of Construction.  No rules of construction are intended to apply to
the interpretation of this Plan and for all purposes this Plan shall be deemed
to be jointly authored by the Administrator and the Participants.
 

- 16 -